DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (2018/0331113).
With regard to claim 19, Liao et al. disclose a method, comprising:
forming, in a chamber (for example, paragraph [0031]), a conductive substrate (substrate 210 made of semiconductor or metal, functioning as a conductive substrate, for example, see paragraph [0042]; or conductive layer 102 functioning as a conductive substrate);
forming, over the conductive substrate (210), one layer (104) of ferroelectric material formed over the conductive substrate (210), 
annealing (annealing by sputtering method) chamber the layer (104) of the ferroelectric material in accordance with a process which inherently optimizes chamber temperature (a sputtering chamber inherently having any chamber temperature defined as the chamber temperature; for example, paragraph [0031]), duration (there is inherently at least one continued time, ie. from 1 second to 2 second, during which the process continued), and pressure (there is certainly any pressure as defined as an optimized pressure in the chamber of Liao et al. because of the annealing method, for example, paragraph [0037], and since the material of Liao et al. having the ferroelectric material 104 are formed from a transition metal oxide as Applicant’s material and the function of annealing method of the ferroelectric material, intended use and other types of functional language must result in a difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).
the layer (104) of ferroelectric material are formed from a transition metal oxide (HfxZr(1-x-y)BiyOz, for example, see paragraph [0023]) having a concentration of at least about 75.0% (for example, paragraph [0023] disclose x is between about 0 and about 1.0, y is between about 0.01 and about 0.10, and z is between about 1.0 and about 3.0. Therefore, HfxZr(1-x-y)BiyOz having a concentration of at least about 75.0% because y is between about 0.01 = 1% and about 0.10 = 10%); 
the layer (104) of ferroelectric material includes a dopant species of bismuth in an atomic concentration of 25.0% (for example, see paragraph [0027]).

    PNG
    media_image1.png
    760
    555
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3 – 5, 7 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2018/0331113) in view of Kim et al. (6,063,639).
With regard to claim 1, Liao et al. disclose a device (for example, see figs. 1, 2), comprising:
a conductive substrate (substrate 210 made of semiconductor or metal, functioning as a conductive substrate, for example, see paragraph [0042]; or conductive layer 102 functioning as a conductive substrate) and one layer (104) of ferroelectric material formed over the conductive substrate, wherein
the layer (104) of ferroelectric material are formed from a transition metal oxide (HfxZr(1-x-y)BiyOz, for example, see paragraph [0023]) having a concentration of at least about 75.0% (for example, paragraph [0023] disclose x is between about 0 and about 1.0, y is between about 0.01 and about 0.10, and z is between about 1.0 and about 3.0. Therefore, HfxZr(1-x-y)BiyOz having a concentration of at least about 75.0% because y is between about 0.01 = 1% and about 0.10 = 10%); 
the layer (104) of ferroelectric material includes a dopant species of bismuth in an atomic concentration of 25.0% (for example, see paragraph [0027]).

    PNG
    media_image1.png
    760
    555
    media_image1.png
    Greyscale

Liao et al. do not clearly disclose the dopant species is Bi2O3.
However, Kim et al. disclose the dopant species is Bi2O3. (for example, see column 1, lines 22 – 25 discloses the ferroelectric film comprising Bi2-i O3-j material wherein the Bi2-i O3-j material include Bi2O3 functioning as the dopant species).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Liao et al.’s device to incorporate the dopant species is 2O3 as taught by Kim et al. in order to enhance improve the physical and electrical properties for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
The applicant’s claim 2 does not distinguish over the Liao et al. and Kim et al. reference sregardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of the concentration of the bismuth dopant induces chemical strain to achieve between 50.0% and 100.0% of a theoretical maximum polarization of the c-axis orthorhombic phase as computed from polarization of HfxZr(1-x)O2 wherein 0.01 < x < 0.99. In reference to the claim language referring to the function of the concentration of the bismuth dopant, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the patentability of the function, and that an old or obvious device alleged to perform a new function is not patentable as a device, whether claimed in “functional language” terms or not. Note that the above case law makes clear that in such cases applicant has the burden of showing that a prior art device that appears reasonably capable of performing the allegedly novel function is in fact In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986).

With regard to claim 3, Liao et al. disclose the layer (104) of the ferroelectric material comprise a thickness of 100 ANG = 10 nanometer. (for example, see paragraph [0030]).
With regard to claim 4, Liao et al. disclose the device is configured to operate as a two-terminal device (a capacitor 100 having two electrodes functioning as a two-terminal device).
With regard to claim 5, Liao et al. disclose the device (200) is configured to operate as a three-terminal device (the device 200 is a field effect transistor wherein the FET device having three terminals, functioning as a three-terminal device; for example, see paragraph [0048]).
With regard to claim 7, Liao et al. disclose the layer of ferroelectric material are formed from a transition metal oxide, and wherein the transition metal oxide comprises HfO2 (for example, see paragraph [0013], [0020]).
With regard to claim 8, Kim et al. disclose the dopant species is Bi2O3. (for example, see column 1, lines 22 – 25 discloses the ferroelectric film comprising Bi2-i O3-j material wherein the Bi2-i O3-j material include Bi2O3 functioning as the dopant species).
With regard to claim 9, Liao et al. disclose a conductive overlay (106), made of tantalum nitride (for example, see paragraph [0038]), positioned over the layer (104) of the ferroelectric material, and the conductive substrate (the layer 102 functioning as the conductive substrate forming below the layer 104), made of tantalum nitride (for example, see paragraph [0017]). It 
The applicant’s claim 10 does not distinguish over the Liao et al. and Kim et al. references regardless of the functions allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of the concentration of the bismuth dopant induces chemical strain to achieve between 50.0% and 100.0% of a theoretical maximum polarization of the c-axis orthorhombic phase as computed from polarization of HfxZr(1-x)O2 wherein 0.01 < x < 0.99. In reference to the claim language referring to the function of the concentration of the bismuth dopant, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Note that functional language in a device claim is directed to the device per se, no matter which of the device’s functions is referred to in the claim. See In re Ludtke and Sloan, 169 USPQ 563 at 567, and In re Swinehart, 169 USPQ 226, both of which make it clear that it is the patentability of the device per se which must be determined in a “functional language” claim and not the In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) (Claim to a spout having “taper … such as to by itself jam up the popped popcorn before the end of the cone and permit the dispensing of only a few kernels at a shake,” anticipated by an oil can spout having the same shape as spout Applicant disclosed as being adapted for dispensing said only a few kernels) and In re King, 231 USPQ 136 (Fed. Cir, 1986).
With regard to claim 11, Liao et al. disclose a conductive overlay (106), made of titanium nitride (for example, see paragraph [0038]), positioned over the layer (104) of the ferroelectric material, and the conductive substrate (the layer 102 functioning as the conductive substrate forming below the layer 104), made of titanium nitride (for example, see paragraph [0017]). It would have been obvious to one of ordinary skill in the art at least one of the conductive substrate and the conductive overlay include a concentration of at least 50.0% titanium nitride (TiN) because a conductive overlay (106), made of only titanium nitride (for example, see paragraph [0038]) no doping, and the conductive substrate (the layer 102 functioning as the conductive substrate forming below the layer 104), made of only titanium nitride (for example, see paragraph [0017]), no doping. Therefore, there is at least one of the conductive substrate and the conductive overlay include a concentration of at least 50.0% titanium nitride.
With regard to claim 12, Liao et al. disclose a conductive overlay (106), made of tantalum nitride (for example, see paragraph [0038]), positioned over the layer (104) of the ferroelectric material, and the conductive substrate (the layer 102 functioning as the conductive substrate 
With regard to claim 13, Liao et al. disclose a conductive overlay (106), made of platinum (for example, see paragraph [0038]), positioned over the layer (104) of the ferroelectric material, and the conductive substrate (the layer 102 functioning as the conductive substrate forming below the layer 104), made of platinum (for example, see paragraph [0017]). It would have been obvious to one of ordinary skill in the art at least one of the conductive substrate and the conductive overlay include a concentration of at least 50.0% platinum because a conductive overlay (106), made of only platinum (for example, see paragraph [0038]) no doping, and the conductive substrate (the layer 102 functioning as the conductive substrate forming below the layer 104), made of only platinum (for example, see paragraph [0017]), no doping. Therefore, there is at least one of the conductive substrate and the conductive overlay include a concentration of at least 50.0% platinum.
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (2018/0331113).
With regard to claim 20, Liao et al. disclose a conductive overlay (106), made of tantalum nitride or platinum (for example, see paragraph [0038]), positioned over the layer (104) of the . 

Response to Amendment  

6.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 


Response to Arguments

7.	Applicant’s arguments filed 05/06/21 have been fully considered but they are not persuasive.
	It is argued, at pages of the remarks, that “Although there may be a pressure present in Liao, there is no reference to optimization of that pressure”. However, there is certainly any pressure as defined as an optimized pressure in the chamber of Liao et al. because of the annealing method, for example, paragraph [0037], and since the material of Liao et al. having the ferroelectric 
	It is argued, at pages of the remarks, that “Claim 19 is a process of making and the annealing step is not an intended use but rather a required step of the claimed method of making”. However, in a claim drawn to a process of making, the intended use of the annealing step to optimizes the chamber temperature, duration, and pressure, must result in a manipulative difference as compared to the prior art. In re  Casey,152 USPQ 235 (CCPA 1967);  In re Otto, 136 USPQ 458, 459 (CCPA 1963).Thus, applicant’s claims do not distinguish over Liao reference.
It is argued, at pages of the remarks, that “Kim fails to disclose ‘where the dopant species is Bi2O3 wherein the bismuth-oxide compounds are not described as being a dopant species within layers of ferroelectric material.”. However, column 1, lines 22 – 25 of Kim discloses the ferroelectric film comprising Bi2-i O3-j material wherein the Bi2-i O3-j material include Bi2O3 functioning as the dopant species. Applicant’s claim 1 do not recite a dopant species within layers of ferroelectric material, but claim 1 recites the one or more layers of ferroelectric material. Therefore, maybe only one layer of ferroelectric material having Bi2O3. 
It is argued, at pages of the remarks, that “using the bismuth-oxide compounds of Kim as a dopant rather than as an entire layer would change the principle of operation of Kim and is therefore a non-obvious modification, particularly in the highly unpredictable chemical field of endeavor”. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Because of one layer of  one layer of ferroelectric material having Bi2O3 as claimed. Thus, applicant’s claims do not distinguish over Liao and Kim references.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826